Citation Nr: 1415280	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for a nervous condition.

The Veteran testified before the undersigned at a September 2012 hearing (Travel Board hearing) in Chicago, Illinois.  A transcript of the hearing has been associated with his claims folder.

The Board notes that the Veteran indicated in his claim that he previously received service-connected benefits for his claimed psychiatric disability until 1973, at which time he requested they cease as a pre-requisite for obtaining full-time employment at the Chicago Transit Authority.  However, the record is silent as to such.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disability as a result of active service.  

An August 2009 VA treatment record shows that he has been diagnosed with anxiety disorder, not otherwise specified (NOS).  Additionally, an August 2010 typed letter by Dr. Kimberly Toney at the Auburn-Gresham Community Based Outpatient Clinic (CBOC) states that the Veteran currently has anxiety.  

The Veteran has not been afforded a VA examination and medical opinion to determine the etiology of his acquired psychiatric disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA examination is warranted.

Lastly, at the September 2012 hearing, the Veteran testified to receiving intermittent psychiatric treatment, upon discharge, at both the Jesse Brown VA Medical Center (VAMC) and the G.V. Sonny Montgomery VAMC (testified as the "VA in Jackson, Mississippi").  As the claims file only includes a portion of records from the Jesse Brown VAMC and none from the G.V. Sonny Montgomery VAMC, any outstanding records should be obtained.  Also, as the claims file contains a single record by the Auburn-Gresham CBOC noting the Veteran's anxiety, any outstanding treatment records since 2010 should be obtained.  Finally, the most recent records from the Chicago VAMC are dated in December 2010.  Any outstanding records showing treatment for anxiety should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the Auburn-Gresham CBOC and Chicago VAMC, since 2010, as well as any outstanding VA treatment records maintained by the Jesse Brown VAMC and the G.V. Sonny Montgomery (Jackson) VAMC since May 1971.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

2. Contact the Veteran and request that he file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for any private treatment records since May 1971, related to any treatment for anxiety disorder.  Advise him that he may submit his private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented in this regard.

3. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include anxiety disorder.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

For any current psychiatric disability identified the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its clinical onset in service or is otherwise the result of a disease or injury in service.  In answering the above questions, the examiner must specifically acknowledge and discuss the Veteran's August 2009 and August 2010 noted diagnoses of anxiety disorder, all instances of treatment for psychiatric problems documented in the Veteran's VA and private treatment records, as well as his reports of any such treatment in service, and the Veteran's descriptions of stress in service related to his assigned duties in armor and artillery.  The examiner must provide reasons for each opinion given.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Then readjudicate the claim in light of any additional evidence.  If this claim remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

